DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,232,985 to Bisio. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to delete limitations from the ‘985 claims such as closing bottom at the upper edge, engagement element having a vertically extending engagement face, etc. if such limitations were not wanted since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter.1989).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 17, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, 17, “a second connecting element” is recited; however, a first connecting element has not been claimed and therefore it is unclear if there are a plurality of connecting elements.
Regarding claim 23, “a second connecting portion” is recited; however, a first connecting portion has not been claimed and therefore it is unclear if there are a plurality of connecting portion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 11-12, 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks in view of US Patent No. 5,853,095 to Marshall et al. (Marshall).
Regarding claim 1, Hicks discloses a cap (Fig 1) which can be used as recited, the cap comprising an inner annular wall (36) extending from lower edge to upper edge, an annular handling portion (72) suitable to be grasped by a user to disconnect the cap from the coupling portion, the annular handling portion radially spaced from the inner annular wall to define at least one safety passage (84) between the annular handling portion and the inner annular wall, a tongue (A, Fig above below) connecting the annular handling portion (72) to the inner annular wall (36), a guarantee seal (50).  Hicks does not teach a guarantee seal having the structure as recited.  Marshall discloses a cap (12) and a guarantee seal (14) having a plurality of guarantee portions (38a, 38b, 38c, Fig 12) , each guarantee portion having at least one engagement element (48) configured to rotationally engage a resistant element, a bridge (46) connecting adjacent guarantee portions of the seal (Fig 12), wherein the at least one bridge is configured to break upon rotation of the cap relative to the coupling portion such that the at least one engagement element engages a resistant element of the coupling portion thereby separating adjacent guarantee portions of the guarantee seal (col. 3, ll. 45-55, in particular, since Marshall discloses the structure of the engagement element and bridge, it is believed that it can function with a resistant element as recited), at least one member (44) separate from the bridge connecting the guarantee portion of the guarantee seal to the cap to retain the guarantee portion such that the guarantee portion remains attached to the cap upon breaking of the at least one bridge (col. 4, ll. 45-52).  One of ordinary skill in the art would have found it obvious to substitute the seal of the Hicks cap with a functionally equivalent seal as suggested by Marshall in order to indicate tampering since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

    PNG
    media_image1.png
    802
    689
    media_image1.png
    Greyscale


Regarding claim 2-3, Hicks teaches the cap of claim 1 and further teaches annular handing portion having a bottom and top edge but does not teach the edges substantially circular.  However, Marshall discloses a cap with bottom and top edges (22) substantially circular.  One of ordinary skill in the art would have found it obvious to change the shape of the handling portion to be circular as suggested by Marshall in order to facilitate closure since it has been held that configuration of a claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Hicks teaches the tongue (A) extend generally radially from the inner annular wall (36) to the handling portion (72) and the at least one member (44, Marshall) positioned adjacent the tongue.
Regarding claim 6, Hicks further teaches the at least one tongue including four tongues, each tongue radially extending from axis of rotation of the cap between inner annular wall and annular handling portion (Fig 1 above).
Regarding claim 11, Hicks further discloses the cap capable of use with a coupling portion having a tubular straw since it has the structure of the cap as recited.
Regarding claim 12, Hicks further discloses the cap capable of functioning with a container as recited since it has the structure of the cap as recited.
Regarding claim 19, Hicks discloses a cap (Fig 1) for use as recited, the cap comprising an inner annular wall (36) concentric with an axis, an annular handling portion (72) concentric with the inner annular wall (36) and suitable to be grasped by a user to disconnect the cap, the annular handling portion being concentric to the axis and radially spaced from the inner annular wall to define at least one safety passage (84) between the handling portion and inner annular wall, a guarantee seal (50) radially positioned between the inner annular wall and the annular handling portion and concentric with the axis.  Hicks does not teach a guarantee seal having the structure as recited.  Marshall discloses a cap (12) and a guarantee seal (14) radially positioned concentric with axis of the cap wall and having a plurality of guarantee portions (38a, 38b, 38c, Fig 12), each guarantee portion having an engagement element (48) configured to rotationally engage a resistant element of the coupling portion upon rotation of the cap about the axis relative to the coupling portion, a bridge (46) that connects adjacent guarantee portions (Fig 12) and configured to break upon engagement elements rotationally engaging the resistant element of the coupling portion (col. 3, ll. 45-55, in particular, since Marshall discloses the structure of the engagement element and bridge, it is believed that it can function with a resistant element as recited), and at least one member (44) connecting the guarantee portion to the cap to retain the guarantee portion such that the guarantee portion remains attached to the cap after breaking the bridge (col. 4, ll. 45-52).  One of ordinary skill in the art would have found it obvious to substitute the seal of the Hicks cap with a functionally equivalent seal as suggested by Marshall in order to indicate tampering since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 20, the modified Hicks teaches the cap of claim 19 and further teaches the inner wall (36, Hicks) extending from lower edge to upper edge, annular handling portion (72, Hicks) extending from bottom edge to top edge.
Regarding claim 21, the modified Hicks further teaches the guarantee seal (50) extending below lower edge of the inner annular wall and bottom edge of handling portion.

Claim 7-10, 13-18, 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks in view of Marshall and US Patent No. 5,056,675 to Julian.
Regarding claim 7, the modified Hicks teaches the cap of claim 1 and further teaches each guarantee portion including an engagement portion (A, segment with 48, Marshall, Fig 12 below) connected to a connecting portion (B, segment outside 48, Marshall, Fig 12 below), wherein the engagement element (48) is on the engagement portion (A) but does not teach the engagement portion (A) connected to the connecting portion (B) with a bendable loop.  However, Julian discloses a cap with a guarantee seal (Fig 1) and in particular discloses the seal (Fig 3) comprising an engagement portion (30) with engagement element (52) connected to a connecting portion (36) with a bendable loop (42).  One of ordinary skill in the art would have found it obvious to incorporate a bendable loop in between the modified Hicks engagement portion and connecting portion as suggested by Julian in order to facilitate rotation of the seal and breaking of the bridge (Julian, Figs 4-6, ll. Col. 5, ll. 15-20).


    PNG
    media_image2.png
    431
    490
    media_image2.png
    Greyscale


Regarding claim 8, the modified Hicks teaches the cap of claim 7 and the modified Hicks further teaches the at least one member (44, Marshall) securing engagement portion (A, Marshall, Fig 12 above) to inner annular wall (36, Hicks).
Regarding claim 9, the modified Hicks teaches the cap of claim 7 and the modified Hicks further teaches the at least one member (44, Marshall) securing connecting portion (B, Marshall, Fig 12 above) to inner annular wall (36, Hicks).
Regarding claim 10, as best understood, the modified Hicks teaches the cap of claim 7 and further discloses the at least one member including a first safety portion (42, Marshall) connecting the engagement element to the inner annular wall and a second connecting element (44, Marshall) connecting the connecting portion to the inner annular wall.
Regarding claim 13, the modified Hicks teaches the cap of claim 7 and further teaches engagement portion (A, Fig 12 above, Marshall) configured to pivot (Figs 5-6, Julian) relative to connecting portion (B, Fig 12 above, Marshall) at the loop (42, Julian) upon the at least one bridge (46, Marshall) breaking, wherein the loop (42) maintains the engagement portion (A) and the connecting portion (B) in a broken seal configuration (Fig 7, Julian).
Regarding claim 14, Hicks discloses a cap for use as recited, the cap comprising an inner annular wall (36), a closing bottom (42) to close the wall, an annular handling portion (72) suitable to be grasped, a guarantee seal (50).  Hicks does not teach the seal having the structure as recited.  Marshall discloses a cap (12) with a guarantee seal (14) having a plurality of guarantee portions (38a, 38b, 38c, Fig 12), each guarantee portion having an engagement portion having an engagement element (48) capable of engaging a resistant element, one connecting portion (B, Fig 12 above) connected to the engagement portion (A, Fig 12 above), one bridge (46) connected to the guarantee seal and configured to break upon engagement element engaging coupling portion since it has the structure as recited, a member (44) that is separate from the bridge and connects the guarantee portion to the cap such that the portion remains attached to the cap upon breaking of bridge, the engagement portion (A, Fig 12 above) and connecting portion (B, Fig 12 above) configured to be in sealed configuration when bridge is not broken and in broken seal configuration when bridge is broken since it has the structure as recited.  One of ordinary skill in the art would have found it obvious to substitute the seal of the Hicks cap with a functionally equivalent seal as suggested by Marshall in order to indicate tampering since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Hicks does not teach the engagement portion (A) connected to the connecting portion (B) with a bendable loop.  However, Julian discloses a cap with a guarantee seal (Fig 1) and in particular discloses the seal (Fig 3) comprising an engagement portion (30) with engagement element (52) connected to a connecting portion (36) with a bendable loop (42).  Taken as a whole, one of ordinary skill in the art would have found it further obvious to incorporate a bendable loop in between the modified Hicks engagement portion and connecting portion as suggested by Julian in order to facilitate rotation of the seal and breaking of the bridge (Julian, Figs 4-6, ll. Col. 5, ll. 15-20).  Furthermore, the modification would have resulted in broken seal configuration, the engagement portion is pivoted relative to connecting portion at the loop and held in pivoted position by the loop (Figs 4-7, Julian).  
Regarding claim 15, Hicks further teaches the annular handling portion (72) extending between a bottom and top edge and is concentric and  radially spaced from the inner annular wall to define at least one safety passage (84) between the annular handling portion and the inner annular wall.
Regarding claim 16, Hicks further discloses at least one radially extending tongue (A, Fig 1 above).
Regarding claim 17, as best understood, the modified Hicks teaches the cap of claim 14 and further discloses the at least one member including a first safety portion (42, Marshall) connecting the engagement element to the inner annular wall and a second connecting element (44, Marshall) connecting the connecting portion to the inner annular wall.
Regarding claim 18, the modified Hicks further teaches the plurality of guarantee portions (38a, 38b, 38c, Fig 12) connected to one another with a plurality of bridges (46) in intact seal configuration (Fig 9) prior to opening of a container, and each of the guarantee portions separate from each other in broken seal configuration (Fig 3) after opening of a container.  In particular, since the modified Hicks teaches the cap as recited, then it can also be used with a container as recited.
Regarding claim 22, the modified Hicks teaches the cap of claim 19 and further teaches engagement element (48) on an engagement portion (A, Fig 12 above) that extends from the guarantee portion but does not teach the seal including a bendable loop.  However, Julian discloses a cap with a guarantee seal (Fig 1) and in particular discloses the seal (Fig 3) comprising an engagement portion (30) with engagement element (52) connected to a connecting portion (36) with a bendable loop (42).  Taken as a whole, one of ordinary skill in the art would have found it further obvious to incorporate a bendable loop in between the modified Hicks engagement portion and connecting portion as suggested by Julian in order to facilitate rotation of the seal and breaking of the bridge (Julian, Figs 4-6, ll. Col. 5, ll. 15-20).  
Regarding claim 23, as best understood, the modified Hicks teaches the cap of claim 22 and further discloses the at least one member including a first safety portion (42, Marshall) connecting the guarantee portion to the inner annular wall and a second connecting element (44, Marshall) connecting the guarantee portion to the inner annular wall.
Regarding claim 24, the modified Hicks teaches the cap of claim 22 and further teaches engagement portion (A, Fig 12 above, Marshall) configured to pivot (Figs 5-6, Julian) relative to connecting portion (B, Fig 12 above, Marshall) at the loop (42, Julian) upon the at least one bridge (46, Marshall) breaking, wherein the loop (42) maintains the engagement portion (A) and the connecting portion (B) in a broken seal configuration (Fig 7, Julian).

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a plurality of guarantee portions.  However, this Marshall discloses such a feature and one of ordinary skill in the art would have found it obvious to substitute the Hicks seal with a functionally equivalent seal having a plurality of guarantee portions as suggested by Marshall in order to provide tamper-proof indicator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735